DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/129,453 application filed December 21, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend claim 2 to recite
“2.  The method of claim 1 wherein the oxidizing step comprises contacting the virgin carbon fiber with an acid selected from hydrochloric acid, nitric acid, phosphoric acid, sulfuric acid, boric acid, hydrofluoric acid, hydrobromic acid, perchloric acid, hydroiodic acid, fluoroantimonic acid, carborane acid, fluoroboric acid, fluorosulfuric acid, hydrogen fluoride, triflic acid, 

Please amend line 1 of claim 3 to recite
“3.  The method of claim 2 wherein the oxidizing step is performed at a temperature in a range of about 0 oC to about 150 oC.”

Please amend line 2 of claim 8 to recite
“phthalocyanine, a substituted phthalocyanine, or combinations thereof.”

Please amend line 5 of claim 11 to recite
“reacting the oxidized carbon fiber with [[an]] the amine modified organometallic macrocycle to…”

Please amend claim 12 to recite
“12.  The method of claim 11 wherein the oxidizing step comprises contacting the carbon fiber with an acid selected from hydrochloric acid, nitric acid, phosphoric acid, sulfuric acid, boric acid, hydrofluoric acid, hydrobromic acid, perchloric acid, hydroiodic acid, fluoroantimonic acid, carborane acid, fluoroboric acid, fluorosulfuric acid, hydrogen fluoride, triflic acid, 

Please amend line 1 of claim 13 to recite 
“13.  The method of claim 11 wherein the polyamine compound comprises at least one polyamine…”

Please amend line 2 of claim 14 to recite
“metal phthalocyanine, a substituted metal phthalocyanine, or combinations thereof.”

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to teach the method and the fiber with the combination of the polyamine and the organometallic macrocycle.  The Written Opinion of the International Searching Authority cited Wu et al (CN 111501329) as relevant prior art.  The Opinion stated “[Wu et al] discloses a method (paragraphs [0006], [0009], [0019]; claims 1-10; examples 1,2) of producing of amine modified carbon fiber more specifically a nickel hydroxide/ polyetheramine modified carbon fiber. The carbon fiber undergoes a surface oxidation treatment. With strong acid as a solvent (a mixed solution of nitric acid, sulfuric acid, nitric acid and sulfuric acid), the surface is cleaned by Soxhlet extraction method. The carbon fibers are condensed and refluxed, washed with deionized water and then dried to obtain carbon oxide fibers. A uniform deposition solution is configured comprising nickel sulfate hexahydrate, potassium persulfate and deionized water. The nickel hydroxide is then coated on the carbon fiber surface by immersing in a slurry tank and adding 5-20 ml of ammonia aqueous solution dropwise to it and stirring, then it is rinsed with deionized water and dried to obtain nickel hydroxide modified carbon fiber. The nickel hydroxide-modified carbon fibers are immersed in a mixed slurry tank containing polyetheramine and the solvent dimethylformamide (DMF) and dried to obtain nickel hydroxide/polyetheramine modified carbon fiber.”  First, it should be noted that a macrocycle is an organic molecule with a large ring structure containing over 15 carbon atoms [see, e.g., Hawley’s Condensed Chemical Dictionary].  None of the metal compositions discussed in the Opinion as disclosed by Wu et al is organic let alone a macrocycle, which is required in independent claims 1, 14, and 17.  Additionally, a polyether amine is not a polyamine, which is also required in the aforementioned claims.  Therefore, Wu et al is clearly not prior art.  A better reference appears to be Lu et al (CN 104624237), which discloses “the preparation method comprises the following steps: performing carboxylation reaction on the carbon fiber in…an acidic hydrogen peroxide-nitric acid solution at the reaction temperature of 60-100o C for 2-10h,…,adding a solution of aminoimidazole into a reaction container after thionyl chloride is dried by evaporation, performing stirring reaction at 40-100o C for 2-10h, then taking out the fiber, drying, placing into a metal phthalocyanine solution at 50-100o C, and refluxing for 4-12h; and taking out the carbon fiber loaded with metal phthalocyanine after the reaction, washing repeatedly by using reaction reagents respectively till a washing solution is colorless, then washing for multiple times by using ethanol and water, and drying…to obtain the catalytic carbon fiber” [abstract].  The nitric acid is an oxidizing agent to produce the recited oxidized carbon fiber of the instant application.  The metal phthalocyanine corresponds to the organometallic macrocycle of the same.  However, the aminoimidazole is not a polyamine.  Neither nitrogen in the imidazole group appears to be characteristic of an amine nitrogen since the nitrogen atoms experience resonance and the compound behaves as an aromatic. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
August 5, 2022